Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                                                                                                                                                      
Status of the Application
2.	Claims 1-15 have been examined in this application. This communication is the first action on the merits. 
Drawings
3.	The drawings filed on 1/3/2020 are acceptable for examination proceedings.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 1 -6, 9-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more as fully discussed below.
Regarding claim 1, the claim(s) recite(s) limitations “the method comprising:(a) determining a system model for each operating mode, wherein the industrial system comprises at least two operating modes; and (b) detecting the undefined action in the system model depending on an applicable operating mode of the at least operating modes”. These claim limitations are abstract idea because these limitations can be reasonably performed in human mind. Nothing in the claim limitation precludes the step from practically being performed in the human mind based on human’s observation of determine the model for operation mode and detect the undefined action. Human can easily determine the model for operation mode and detect the Yes). 
In the claim, this judicial exception is not integrated into a practical application because claim does not recite any limitations other than the above mentioned limitations which are already identified as abstract idea (Step 2B, Prong Two, No). The limitation of the preamble “A method for detecting an undefined action in an industrial system” is merely directed to field of use (see MPEP 2106.05(h)) but does not imposes a meaningful limit on the judicial exception. 
 The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because claim does not recite any other elements/limitations except limitations that are abstract idea (Step 2B, No).
As such the accordance to flowchart of the PEG 2019, the claim 1 is not patent eligible.
	Regarding claims 2-5, and 9-15, these claim recite limitations that are directed to abstract idea because limitations recited by these claims can also be performed in human’s mind based on observation/evaluation (Step 2A, Prong One, Yes).
None of the claims 2-5, and 9-15 recite any limitations that can integrate the claims into a practical applications because all these limitations recite is abstract idea. Thus, they fail “PRONG TWO” of the PEG 2019 (Step 2A, PRONG TWO, No). 
Claims 2-5, and 9-15 further fail to recite any additional element that can amount to significant more than the judicial exception (Step 2B, No).
 Thus, claims 2-5, and 9-15 are not patent eligible.
Remarks: Claims 7-8 does include the limitation of “a predetermined action is initiated in case the undefined action has been detected” which is amount to significant more than the judicial exception. Hence claim 7-8 are patent eligible.

6.         Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claim 14 is a computer readable medium, however, the specification does not clearly define what the medium is, or how it is differentiated from the storage mediums which are disclosed in the specification, therefore, the broadest reasonable interpretation of the claim is that the computer readable medium could include transitory signals, which are non-statutory subject matter. The Examiner further notes that Paragraphs 24 discusses a recording medium, however, this paragraph also fails to define the recording medium as a statutory medium as it provides as “storage of any kind” that can include transitory embodiments. The Examiner suggests amending the claim to read “a non-transitory computer readable medium” to overcome this rejection.



Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 1-15 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Kroyzer (WO 2015/104691 A2).
8.	Regarding claim 1, Kroyzer discloses: 
	A method for detecting an undefined action in an industrial system, the method comprising: (a) determining a system model for each operating mode (e.g., The network model is generated by training the network model using labeled and unlabeled data obtained by operating the industrial system during production modes and receiving the attending sensor data and control output data of the industrial system during non-anomalous operation or by selecting the attending sensor data and control output data corresponding to non-anomalous operation) (the network model is interpreted to system model of industrial control system) (Page. 3, Ln. 28-32), wherein the industrial system comprises at least two operating modes (e.g., The industrial system has one or more production operating modes and one or more non-production operating modes) (production and non-production mode are two different modes of the industrial control system) (Page. 3, Ln. 27-28); 
	and (b) detecting the undefined action in the system model depending on the an applicable operating mode of the at least operating modes (e.g., In one or more embodiments, a control system protection mechanism detects unauthorized interference with an industrial control system controlling an industrial system. The control system protection mechanism comprises at least a programmable anomaly detection module connected to sensors to receive sensor data) (Page. 3, Ln. 13-16).  
9.	Regarding claim 2, Kroyzer discloses: 
	The method according to claim 1, comprising prior to step (a): - identifying the at least two operating modes of the industrial system (The model is generated based on the data generated in production mode, hence the operation mode is identify prior to model generation of step (a)) (Refer to Page. 3, Ln. 28-32).  
10.	Regarding claim 3, Kroyzer discloses: 
	The method according to claim 1, wherein step (a) further comprises: - determining the system model via machine learning and/or parameter extraction during a training phase (e.g., The network model may be generated by training the network model using labeled and/or unlabeled data obtained by operating the industrial system during production modes and receiving the attending sensor data) (Page. 19, Ln. 14-16).  
11.	Regarding claim 4, Kroyzer discloses: 
	The method according claim 3, wherein step (b) further comprises: - detecting the undefined action during a second phase, which is different from the training phase (e.g., by the anomaly detection system, analyzing the current operational parameters with respect to the training data so as to detect a deviation in the current operational parameters) (anomaly is detected after training and analyzing the current data is with respect to the training data) (Refer to Claim 18).


	Regarding claim 5, Kroyzer discloses: 
	The method according to claim 1, wherein the at least two different operating modes are based on at least one of the following: - different parameters; - different time-of-day; - different switch positions; - different login events; - different weather conditions; - different sensor values; and - different temperature conditions (e.g., The industrial system may have one or more production operating modes and one or more nonproduction operating modes, the latter corresponding to testing. The non-production nonanomalous operating modes can be any of the ones identified. They may also be defined as the class of conditions in which the industrial system is not producing energy, information, products or other service values but which is not an unauthorized event such as an intrusion or takeover of the industrial system) (production and non-production mode includes different parameters and different switch position) (Page. 19, Ln. 8-13).  
13.	Regarding claim 6, Kroyzer discloses: 
	The method claim 1, wherein the industrial system is an industrial control system (e.g., In one or more embodiments, a control system protection mechanism detects
unauthorized interference with an industrial control system controlling an industrial system. The control system protection mechanism comprises a programmable anomaly detection module) (Page. 2, Ln. 19-21).  
14.	Regarding claim 7, Kroyzer discloses: 
	The method according to claim 1, wherein a predetermined action is initiated in case the undefined action has been detected (e.g., In the responding step 260, the industrial control system 410 takes action in response to the result of the determining step 250. If the result indicates that an anomaly has occurred, the industrial control system 410 takes appropriate corrective action. 
15.	Regarding claim 8, Kroyzer discloses: 
	The method according to claim 7, wherein the predetermined action comprises at least one of the following: - issuing an alarm; - issuing an alarm notification; - changing the state of the industrial system; and - triggering a repair measure (e.g., If the result indicates that an anomaly has occurred, the industrial control system 410 takes appropriate corrective action. Such an action may include alerting an operator, for example by displaying an alert and/or producing an audible alert, directing one or more of the control elements 14 to operate in such a way so as to mitigate the effects of the anomaly, or shutting down part or all of the industrial process plant. In addition, the corrective action may include two or more of the above or other actions) (Page. 14, Ln. 1-7). 
16.	Regarding claim 9, Kroyzer discloses: 
	The method according to claim 1, wherein the undefined action is a malicious activity within the industrial system (e.g., One or more embodiments of the disclosed subject matter relate to systems, methods, and devices for resisting malicious code from tampering with or otherwise exploiting an industrial control system (e.g., a SCADA). Secure system elements may operate in a manner that assures the user that it has not been tampered with by malicious code of various types) (Page.7, Ln. 32-35).  
	Regarding claim 10, Claims 10 recites a device that implement the method of claim 1, with substantially the same limitations, respectively. Therefore the rejection applied to claim 1 also applies to claim 10. 
18.	Regarding claim 11, and 13, as to claim 11, and 13, applicant is directed to the citation for claim 2 above. 
19.	Regarding claim 12, Claims 12 recites a system that implement the method of claim 1, with substantially the same limitations, respectively. Therefore the rejection applied to claim 1 also applies to claim 12. 
20.	Regarding claim 14, Claims 14 recites a computer program product that implement the method of claim 1, with substantially the same limitations, respectively. Therefore the rejection applied to claim 1 also applies to claim 14. Wherein Kroyzer further teaches a computer program product comprising a computer readable hardware storage device having computer readable program code stored therein, said program code executable by a processor of a computer system to implement a method directly loadable into a memory of a digital processing device, comprising software code portions for performing the steps of the method of claim 1 (e.g., 
In one or more embodiments of the disclosed subject matter, non-transitory computer readable
storage media and a computer processing systems can be provided. In one or more embodiments of the disclosed subject matter, non-transitory computer-readable storage media can be embodied with a sequence of programmed instructions for detecting anomalies in an industrial control system, the sequence of programmed instructions embodied on the computer readable
storage medium causing the computer processing systems to perform one or more of
the disclosed methods) (Page. 28, Ln. 34-35, Page. 30, Ln. 1-6).  
	Regarding claim 15, Claims 15 recites a computer readable medium that implement the method of claim 1, with substantially the same limitations, respectively. Therefore the rejection applied to claim 1 also applies to claim 15. Kroyzer further teaches computer-readable medium having computer-executable instructions adapted to cause a computer system to perform the method according to claim 1 (e.g., In one or more embodiments of the disclosed subject matter, non-transitory computer readable storage media and a computer processing systems can be provided. In one or more embodiments of the disclosed subject matter, non-transitory computer-readable storage media can be embodied with a sequence of programmed instructions for detecting anomalies in an industrial control system, the sequence of programmed instructions embodied on the computer readable storage medium causing the computer processing systems to perform one or more of the disclosed methods) (Page. 28, Ln. 34-35, Page. 30, Ln. 1-6). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Brandt (US PG Pub: 2013/0031037) disclose System and methodology providing automation security analysis and network intrusion protection in an industrial environment.
Pellegrino (US Patent: 8154399) disclose Method of Operating a networked CBRNE detection system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGNESHKUMAR C PATEL whose telephone number is (571)270-0698.  The examiner can normally be reached on Monday - Friday, 7:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIGNESHKUMAR C PATEL/Primary Examiner, Art Unit 2116